                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL

 Case No.          ED CV 19-0624 FMO (SPx)                            Date     June 3, 2019
 Title             Moeses Naffaa v. Circle K Stores, Inc., et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                            None
                Deputy Clerk                    Court Reporter / Recorder               Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                     None Present
 Proceedings:              (In Chambers) Order to Show Cause Re: Remand

        Jurisdiction in this case is asserted on the basis of the Class Action Fairness Act (“CAFA”),
28 U.S.C. § 1332(d). (See Notice of Removal (“NOR”) at 1). “CAFA provides expanded original
diversity jurisdiction for class actions meeting the amount in controversy and minimal diversity and
numerosity requirements set forth in 28 U.S.C. § 1332(d)(2).” United Steel, Paper & Forestry,
Rubber, Mfg., Energy, Allied Indus. & Serv. Workers Int’l Union, AFL-CIO, CLC v. Shell Oil Co.,
602 F.3d 1087, 1090-91 (9th Cir. 2010). Under that provision, “district courts shall have original
jurisdiction of any civil action in which the matter in controversy exceeds the sum or value of
$5,000,000, exclusive of interest and costs, and is a class action in which . . . any member of a
class of plaintiffs is a citizen of a State different from any defendant[.]” 28 U.S.C. § 1332(d)(2).

       Having reviewed the NOR, the court questions whether the claims of the individual class
members exceed $5,000,000 in the aggregate. See 28 U.S.C. § 1332(d)(2); Dart Cherokee Basin
Operating Co., LLC v. Owens, 135 S.Ct. 547, 554 (2014) (“Evidence establishing the amount is
required . . . when the plaintiff contests, or the court questions, the defendant’s allegation.”). Here,
the NOR does not provide sufficient facts that would assist the court in evaluating its jurisdiction,
and the court questions whether the amount in controversy is satisfied.

         Accordingly, IT IS ORDERED that:

       1. No later than June 17, 2019, defendants shall show cause in writing why this action
should not be remanded for the reasons noted above. Failure to respond to the OSC by the
deadline set forth above shall be deemed as consent to the remand of the action to state
court.

         2. Plaintiff may file a reply to defendant’s OSC response no later than June 24, 2019.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                               Page 1 of 2
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL

 Case No.       ED CV 19-0624 FMO (SPx)                             Date     June 3, 2019
 Title          Moeses Naffaa v. Circle K Stores, Inc., et al.

         3. The June 6, 2019, scheduling conference is rescheduled to July 18, 2019, at 10:00 a.m.




                                                                               00     :     00
                                                      Initials of Preparer          vdr




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                              Page 2 of 2
